Ilsley, J.
The plaintiff claims from the defendants, in. solido, the sum of nine hundred and eighty-six dollars and twenty-five cents, as the prico of four bales of cotton, alleged to have heen .sold and delivered to them by the plaintiff’s agent, in the. year 1864.
Tho defendants answered separately—both pleaded the general issue, and Lockhart denied any partnership with Wells in the purchase of the eotton.
The case was submitted twice to a jury, who found a verdict each time in favor of the plaintiff, and, after an ineffectual effort to obtain a new trial from the last verdict, the defendants appealed from the judgment rendered upon it.
It is admitted by the plaintiff and appellee that the contract is a verbal one, and that the action is brought under Article 2257 of the Civil Code, which provides “that contracts or agreements relative to personal pro- . perty, above five hundred dollars in value, must be proved at least by one credible witness and other corroborating- circumstances.”
The only witness produced by the plaintiff to prove the sale of tho cotton. was the plaintiff’s agent, who says that he made it. His testimony was sustained by corroborating- circumstances, which the jury thought, and which we think, sufficed to establish it, and wc should not have disturbed their verdict had they' not condemned the defendants in solido to pay the price, when neither a commercial partnership nor any solidary obligations, on their part, was shown, and which cannot he presumed. ¿088 C. C.
*136It is therefore ordered, adjudged and decreed, that the verdict of the jury be set aside, and the judgment’of the Court below bo annulled, avoided and reversed.
It is further ordered, adjudged and decreed, that judgment be and it is hereby rendered in favor of Hiram Turnage, and against the defendants, William Wells and Benjamin B. Lockhart, jointly, for the sum of nine, hundred and eighty-seven dollars and seventy-five cents, with five per cent interest for one year, the costs of the lower Court to be paid by the defendants and appellants, and those of the appeal by the plaintiff and appellee.